JUDGE WEBB,
specially concufring.
T69 While concurring in the result, I would resolve the seope of remand/foreseeability evidence of arson issue more narrowly.. > ,
170 To begin, the division in Core-Mark Midcontinent; Inc. v. Sonitrol Corp., 2012 COA 120, ¶40, 300 P.3d 963 (Somitrol II), reversed and remanded "for a new trial on damages." This statement is unrestricted. But the division also said, "Iwle assume that Sonitrol could have foreseen that if it failed to detect a break-in at the warehouse, a burglar could start a fire.". Id. at 182. Thus, the decision could reasonably-but by no means necessarily-be read as having resolved whether arson was foreseeable. In turn, this reading would limit a "new trial on damages" and require that such foreseeability evidence have been excluded from the retrial, as Core-Mark argues. Hence, I view the scope of the remand as ambiguous.
71 But this ambiguity differs from ambiguity in a contract, which must be resolved by extrinsic evidence of the parties' intent. And because such evidence is often disputed, resolution of contractual ambiguity is a factual determination subject to reversal only if clearly erroneous. See, eg., Rocky Mountain Health Maint. Org., Inc. v. Colo. Dep't of Health Care Policy & Fin. ex rel. Rizzuto, 54 P.3d 913, 919 (Colo. App. 2001) ("Once a contract is determined to be ambiguous, its interpretation becomes an issue of fact for the trial court to decide in the same manner as other dlsputed factual issues, and the trial court's findings of fact may only be disturbed when they are so clearly erroneous as to find no support in the record,") (citation omitted).
1172 More analogous would be an ambignous statute, where the extrinsic evidence-typically legislative history-is indisputable and can be the subject of judicial notice. People v. Bradley, 66 Colo. 186, 189, 179 P. 871, 872 (1919) ("[Wle may take judicial notice of the history of the legislation."). Statutory ambiguity is subject to de novo review. Ree, e.g., Mounkes v. Indus. Claim Appeals Office, 251 P.3d 485, 487 (Colo. App. 2010) L Wle review de novo the Panel's determination, reached Wlthout elaboration or analysis, that sectlon 8—73—108(5?(e)(V 11) is not ambiguous[.]").
T 78 The analog.to using leglslatlve history to resolve the ambiguity in Sonitrol II would be considering the parties' briefs in the prior appeal and perhaps any concessions .they made in their oral arguments. | Such materials are also not subject to dispute. But resolving the ambiguity in Sonitrol II is not so simple as looking at the parties' appellate briefs and any concessions in oral arguments.
174 As the 'majority points out in the preservation context-and I agree-while the parties asked the trial court to determine the scope of the remand, they argued only within the four corners of Sonitrol II, Thus, looking further to resolve the ambiguity would conflict with "basic principle of appellate jurisprudence" .that, at least in civil cases, appellate courts consider: only those arguments raised below. Melat, Pressman & Higbee, L.L.P. v. Hannon Law Firm, L.L.C., 2012 CO 61, ¶ 18, 287 P.3d 842,
175 Whether deference to this principle limits appellate consideration of materials within the ambit of judicial notice 'but not *368raised in the lower court is undecided in Colorado. Instead of doing so, I would resolve the seope of remand/foreseeability evidence of arson issue by applying two principles concerning retrials.
76 First, where reversal requires a retrial, the seope of the retrial should be limited only "in those infrequent cases where it is certain and plain that the error which has crept into one element of the verdict by no means can have affected its other elements." Belcaro Realty Inv. Co. v. Norton, 103 Colo. 485, 493-94, 87 P.2d 1114, 1118 (1939) (citation omitted), The complete retrial alternative considered and ultimately rejected in Belearo could be compared with a complete retrial of all damages issues here. Then applying the cautionary language in Belearo, Sonitrol II fails this certainty test for limiting the retrial to only some damages issues.
77 Second, and even if the analogy to Belearo is less than compelling, on retrial, the trial court "is to look to the mandate for any limitations on the seope of the remand and, in the absence of such limitations, exercise discretion in determining the appropriate scope." Dish Network Corp. v. Arrowood Indem. Co., 772 F.3d 856, 864 (10th Cir. 2014) (citation omitted).1 Again, ambiguity in the mandate afforded the trial court discretion to allow retrial of all damages issues, which it did. And I could not say that the court abused its discretion in declining to treat as the law of the case the prior division's "assum[ption] that Sonitrol could have foreseen that if it failed to detect a break-in at the warehouse, a burglar could start a fire." Sonitrol II, ¶ 32; see 18B Charles Alan Wright, Arthur R. Miller & Edward H. Cooper, Federal Practice and Procedure: Jurisdiction and Related Matters § 4478, at 655-56 (2d ed. 2002) ("A position that has been assumed without decision for purposes of resolving another issue is not the law of the case[.]").

. To the extent that the majority's citation to Hardesty v. Pino, 222 P.3d 336, 339-40 (Colo. App. 2009), and McGillis Inv. Co., LLP v. First Interstate Fin. Utah, LLC, 2015 COA 116, ¶¶57